                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 AMY HAMM, on behalf of herself and            §
 all others similarly situated,                §
                                               §
        Plaintiff,                             §      NO.
                                               §      CLASS AND COLLECTIVE ACTION
 v.                                            §
                                               §      JURY DEMANDED
 ACADIA HEALTHCARE CO., INC.,                  §
 ACADIA JV HOLDINGS, LLC, and                  §
 RED RIVER HOSPITAL, LLC                       §
                                               §
        Defendants.                            §


             ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT


       1.      Plaintiff Amy Hamm (“Plaintiff”) brings this Class and Collective action on behalf

of herself and other similarly situated individuals who have worked for Acadia Healthcare

Company, Inc., Acadia JV Holdings, LLC, and Red River Hospital, LLC (“Defendants” or

“Acadia Healthcare”) as non-exempt employees involved with patient care at any time from

August 15, 2016 until resolution of this action. Throughout the relevant time period of this action,

Plaintiff and similarly situated Class and Collective members have been denied payment for hours

worked, including overtime, and denied bona fide meal periods. This case implicates the

longstanding policies and practices of Acadia Healthcare across all of its healthcare facilities

around the country, which fails to properly compensate non-exempt employees for hours worked

during meal periods.

       2.      Employers are not required to pay employees for meal periods if the employer can

satisfy its burden of demonstrating the employee received a bona fide meal period which primarily

benefits the employee. Defendants do not provide bona fide meal periods for its non-exempt

                                                -1-

      Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 1 of 29 PageID #: 1
workers who are involved with patient care. Non-exempt employees who work for Defendants are

required to remain available for work throughout their shift. Hourly-paid workers involved with

patient care who work for Defendants are required to remain responsible for patient care

throughout their shift and are expected to perform duties while “off-the-clock.” Instead of making

sure these hourly-paid patient care workers are fully and completely relieved of their duties during

these unpaid 30-minute meal breaks, Defendants assume these healthcare workers are able to find

a 30-minute block of time to enjoy a bona fide meal period. In fact, this does not occur.

Nonetheless, Defendants expect and require these patient care workers to remain available and to

be responsive to patient needs throughout their entire shifts, including during unpaid meal periods,

meaning these workers remain on-duty and subject to interruption during that time. While Acadia

Healthcare’s various locations around the country have used differing mechanisms to enact this

cost-shaving scheme, whether by automatically deducting time from the workers’ time records to

account for an unpaid meal break or by requiring the workers to manually clock out, the overall

effect and practice is the same: these workers are required to remain on-duty during their unpaid

meal breaks in violation of the FLSA. Defendants instituted policies and practices that result in

healthcare workers being responsible for patient care throughout their shift, even when they

attempt to have a bite to eat.

       3.      Even when employees are not interrupted during meal periods, employees are still

subject to interruption and remain on-duty since they remain responsible for their patients and are

required to respond to emergency situations at all times while on-premises. Under these policies

and practices, non-exempt workers involved in patient care are subject to work throughout their

entire shift, including meal periods, and are thus, entitled to compensation for meal periods

whether interrupted or not.



                                                -2-

      Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 2 of 29 PageID #: 2
       4.      Defendants’ policies and practices result in non-exempt workers being denied

wages due under the Fair Labor Standards Act (“FLSA”) and Texas law. Defendants violate the

FLSA and Texas law by knowingly and willfully requiring Plaintiff, Class and Collective members

to perform work and/or remain on-duty in a standby capacity during their meal periods. Defendants

have notice that Plaintiff, Class and Collective members expect to be paid for their work on an

hourly basis. Defendants receive the value of Plaintiff, Class and Collective members’ work

performed during their meal periods and while “off-the-clock” without compensating them for

their services. Defendants willfully, deliberately, and voluntarily fail to pay Plaintiff, Class and

Collective members for all hours worked.

       5.      Defendants, including all of the facilities under Defendant Acadia Healthcare’s

ownership, management and control nation-wide, violated and continue to violate the FLSA and

Texas law due to the mandate that non-exempt employees, such as Plaintiff and the putative Class

and Collective members, be paid for all hours worked, and be paid at a rate of one and one-half

times their regular rate of pay for all hours worked in excess of forty within a single workweek.

       6.      In addition, Plaintiff, Class and Collective members are required to work additional

time while off-the-clock outside of their scheduled shifts to keep up with the demands of the job.

Defendants know and are informed that Plaintiff, Class, and Collective members perform this off-

the-clock work, but fail to pay them at the applicable hourly and overtime rates for this work time.

This practice likewise violates the FLSA and Texas law.

       7.      Therefore, Plaintiff files this action to recover on behalf of herself, Class and

Collective members, all unpaid wages, compensation, penalties, and other damages owed to them

under the FLSA and Texas law, as a 29 U.S.C. § 216(b) collective action, and as a class action

under Federal Rule of Civil Procedure 23, in order to remedy the sweeping policies which



                                                -3-

     Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 3 of 29 PageID #: 3
Defendants have implemented and which have deprived Plaintiff, Class and Collective members

of their lawfully-earned wages.

                      SUBJECT MATTER JURISDICTION AND VENUE

       8.        This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically

the FLSA, 29 U.S.C. § 201, et seq.

       9.        This Court has supplemental jurisdiction over Plaintiff’s state-law claims pursuant

to 28 U.S.C. § 1367. Plaintiff’s state law claims are not preempted by the FLSA because Plaintiff

seeks to recover wages under Texas state law to the extent those state law claims do not overlap

with the FLSA’s overtime provisions, including gap time claims for regular, non-overtime wages

owed and overtime claims that fall outside of the FLSA’s statute of limitations.

       10.       This court also has subject matter jurisdiction over Plaintiff’s state law causes of

action pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2) (“CAFA”). Under CAFA,

this court has original jurisdiction over Plaintiff’s Rule 23 class action claims because the matter

in controversy is believed to exceed $5,000,000, and because Plaintiff and Defendants are citizens

of different states. Moreover, the number of proposed class members in the Texas class is believed

to exceed 100.

       11.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant Acadia Healthcare Company, Inc. resides in this district, and all Defendants are

believed to have their principal places of business located in Tennessee, and are therefore all

residents of Tennessee.




                                                 -4-

     Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 4 of 29 PageID #: 4
                                                     PARTIES

         12.      Plaintiff Amy Hamm is an individual residing in Destrehan, Louisiana and is a

citizen of Louisiana. Plaintiff was employed by Defendants as a nurse at Red River Hospital in

Wichita Falls, Texas, and was also employed by Defendants Acadia Healthcare Company, Inc.

and Acadia JV Holdings, LLC as a nurse at River Place Behavioral Health in LaPlace, Louisiana. 1

         13.      Defendant Acadia Healthcare Company, Inc., is a Tennessee corporation with its

principal place of business in Franklin, Tennessee. Defendant may be served with process by

serving its registered agent, the C T Corporation System, 300 Montvue Road, Knoxville,

Tennessee 37919-5546. Defendant, by and through its vast web of subsidiaries, owns, operates,

and/or manages behavioral hospitals and health facilities throughout the United States, including

but not limited to Red River Hospital in Texas.

         14.      Defendant Acadia JV Holdings, LLC is a Delaware limited liability company. Upon

information and belief, Acadia JV Holdings, LLC’s principal place of business is located in

Franklin, Tennessee. Acadia JV Holdings, LLC may be served with process of service through its

registered agent, The Corporation Trust Company, Corporate Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.

         15.      Defendant Red River Hospital, LLC is a Delaware limited liability company with

its principal place of business located in Franklin, Tennessee. The company may be served with

process by serving its registered agent The Corporation Trust Company, Corporate Trust Center,

1209 Orange Street, Wilmington, Delaware 19801.




1
  Plaintiff’s individual FLSA claims and her corresponding Louisiana state law claims that arose during her
experience working for Defendants at River Place Behavioral in Louisiana are the subject of a separate lawsuit,
Hamm v. Acadia Healthcare Company, Inc., No. 20-1515, Section “E”, In the United States District Court for the
Eastern District of Louisiana. Plaintiff is not seeking double recovery for those individual claims herein, but in this
action only seeks recovery for her individual claims that arose during her employment with Defendants in Texas.

                                                          -5-

       Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 5 of 29 PageID #: 5
       16.     Upon information and belief, Acadia JV Holdings, LLC and Red River Hospital,

LLC are subsidiaries, partners, and/or agents of Defendant Acadia Healthcare Company, Inc.

Acadia Healthcare Company, Inc. created a complex web of shell companies, such as Defendants

here and dozens of other corporate entities, to superficially “own” more than 500 healthcare

facilities around the country. All the while, Acadia Healthcare Company, Inc. directs and controls

those shell companies in a manner that suits Acadia Healthcare Company, Inc.’s interests.

Defendant Acadia Healthcare Company, Inc. drafts and implements human resources, payroll,

timekeeping, and meal break policies at the healthcare facilities that are facially “owned” by its

subsidiary entities, as well as facilities around the country.

       17.     The FLSA Collective members are people who are or who have been employed by

Defendants as non-exempt workers involved with patient care at any location owned and operated

by Defendant Acadia Healthcare Company, Inc., during the time period from August 15, 2017

through resolution of the action.

       18.     The Texas Class members are people who are or who have been employed by

Defendants as non-exempt workers involved with patient care at any location in the state of Texas

during the period from August 15, 2016 through resolution of the action.

       19.     At all material times, Defendants have been an employer within the meaning of the

FLSA under 29 U.S.C. § 203(d).

       20.     At all material times, Defendants have been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       21.     Plaintiff, Class and Collective members were and are employees of Defendants

within the meaning of 29 U.S.C. § 203(e).




                                                  -6-

      Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 6 of 29 PageID #: 6
       22.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because Defendants

have had and continue to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       23.     Defendants acted as joint employers of Plaintiff, Class, and Collective members

because all Defendants jointly, directly or indirectly, controlled the employment terms, pay

practices, timekeeping practices, and daily work of Plaintiff, Class, and Collective members.

       24.     Here, Defendants have had, and continue to have, an annual gross business volume

of not less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203(s)(1)(A)(ii).

       25.     In addition to Plaintiff, Defendants have employed numerous other employees, who

like Plaintiff, are non-exempt employees engaged in interstate commerce. Further, Defendants are

engaged in interstate commerce since they order supplies across state lines, conduct business deals

with merchants across state lines, and process patient credit cards with banks in other states.

       26.     At all material times, Plaintiff, Class and Collective members were employees who

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

                                              FACTS

       27.     Defendant Acadia Healthcare Company, Inc. is a multinational behavioral health

care provider—it owns, operates, and/or manages more than 500 behavioral hospitals and

healthcare facilities throughout the United States, including facilities in Texas.

       28.     Defendants employ thousands of hourly non-exempt workers across a network of

healthcare facilities owned, operated, and/or overseen by Defendant Acadia Healthcare Company,

Inc. around the country.

       29.     Acadia Healthcare employs a payroll policy and practice of not compensating

hourly-paid nurses for work performed during their unpaid meal periods, subjecting them to



                                                 -7-

     Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 7 of 29 PageID #: 7
interruptions and requiring them to remain on duty during those meal periods. Non-exempt hourly-

paid patient care workers are directed and told to clock out for their 30-minute meal periods during

their shifts, but are nonetheless required to remain vigilant, responsive, and on-duty for any patient

needs that might arise during their breaks due to their inherent ethical obligations to their patients,

and in adherence to Defendants’ and Acadia Healthcare Company, Inc.’s directives and policies

that “patient care comes first no matter what.”

       30.     While the specific mechanism for recording these unpaid meal breaks may differ

from facility to facility, the overall effect and scheme is the same: as Plaintiff experienced working

for multiple Acadia Healthcare facilities in different states, Defendants routinely and regularly

require non-exempt patient care workers to remain on-duty and subject to interruption during their

unpaid meal breaks, improperly shifting the burden from employer to the individual employees to

ensure they are properly paid for all hours worked.

       31.     For example, at Red River Hospital in Texas, non-exempt healthcare workers are

superficially given the option to clock out for lunch if they leave Defendants’ premises for their

meal break, but in reality this rarely occurs due to the high demands of patient care and the patient

care workers’ inherent ethical responsibility to remain vigilant and responsive to the needs of their

patients throughout their shifts. If a patient care worker does not manually clock out for their meal

break, Defendants apply an automatic time deduction policy that removes the equivalent of 30

minutes of time from the workers’ timekeeping records. Similarly, at River Place Behavioral in

Louisiana, while the facility does not apply an automatic time deduction practice like at Red River

Hospital, it nonetheless requires non-exempt patient care workers to manually clock out for their

unpaid meal breaks but nevertheless requires those workers, as a measure of the workers’ known

ethical obligations to their patients, to remain on-duty and subject to interruption throughout their



                                                  -8-

      Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 8 of 29 PageID #: 8
unpaid meal breaks. 2 This overall unpaid meal break policy applies to all hourly-paid, non-exempt

workers who are responsible for patient care, regardless of the location where those employees

work.

          32.      Class and Collective members are not effectively permitted to take a 30-minute

    uninterrupted and bona fide meal period due to the high demands of their jobs during the majority

    of their shifts. In the rare instances where they attempt a meal break, they remain on-duty in that

    they are required, by their inherent ethical obligations and Acadia Healthcare’s policy that patient

    care staff must always put patient care first, to respond to calls from their patients, doctors,

    supervisors, patients’ families, other facility staff, attend to the normal demands of the job, and

    otherwise respond to emergencies that might arise in a healthcare facility environment.

          33.      Defendants encourage interruptions to Class and Collective members’ unpaid meal

    periods by requiring Class and Collective members to remain vigilant and responsive to the needs

    of their patients at all times, to remain ready at all times to respond to calls/codes/emergencies,

    and by instituting policies and/or practices that require Class and Collective members to make

    patient care their overall top priority. Defendants permit management or other healthcare workers

    to interrupt employees’ off-the-clock meal periods at any time they deem necessary. In practice,

    management discourages employees from reporting missed or interrupted meal periods.

    Employees are rarely paid for such hours, as a result. These policies and practices apply to all

    hourly-paid, non-exempt staff who are responsible for patient care across all of Defendant Acadia

    Healthcare’s facilities.




2
  See fn. 1. Plaintiff offers this illustrative example, based on her direct experience working for Defendants in
Louisiana, to demonstrate that the violative conduct described herein is consistent across multiple Acadia Healthcare
facilities, and is not dependent upon any individualized analysis or a “manager-by-manager” approach.

                                                        -9-

         Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 9 of 29 PageID #: 9
            34.   Plaintiff was employed by Defendants as a nurse and her regular hourly rate of pay

was $35.70 per hour. Plaintiff worked for Defendants at the Red River Hospital location in Wichita

Falls, Texas from approximately February 2015 to December 2019. Plaintiff then worked for

Defendants at the River Place Behavioral Health in LaPlace, Louisiana from approximately

December 2019 to September 2020. 3 As Plaintiff learned from her direct experience working at

multiple Acadia Healthcare facilities across multiple states, the same overall scheme and practice

to require non-exempt, hourly-paid healthcare workers to remain on-duty and subject to

interruption throughout their unpaid meal breaks (whether by automatically deducting those 30

minutes or by requiring the worker to manually clock out for meal periods) is common and

consistent across these locations and facilities, regardless of the individual managers and

supervisors implementing these policies and practices.

            35.   Moreover, Plaintiff, Class, and Collective members’ off-the-clock work includes

monitoring patients, assisting hospital staff, charting, prepping and organizing equipment, and

other various tasks performed before clocking in and after clocking out for their shifts. Plaintiff,

Class, and Collective members are not compensated for this pre- and post-shift work performed

outside of their recorded hours. Defendants know and are aware of the work performed while off-

the-clock, because such work occurs due to Defendants’ strict overtime policies, and because Class

and Collective members have raised the off-the-clock issue with supervisors/managers on multiple

occasions.

            36.   During the course of her employment, Plaintiff learned that Acadia Healthcare’s

policies and practices giving rise to the wage-and-hour violations alleged herein are consistent and

universal across Acadia Healthcare’s facilities, regardless of location. Acadia Healthcare institutes



3
    See fn. 1.

                                                 -10-

        Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 10 of 29 PageID #: 10
the same policies and practices across all of their facilities. Defendants institute a common set of

payroll, timekeeping, meal break, off-the-clock, and overtime rules across all of Acadia

Healthcare’s facilities that subjects Class and Collective members to the same uniform course of

treatment.

       37.     Class and Collective members were and are employed by Defendants and perform

work materially similar to Plaintiff.

       38.     Plaintiff, Class and Collective members perform their jobs under Defendants’

supervision and using materials and technology approved and supplied by Defendants.

       39.     Defendant Acadia Healthcare implements the common timekeeping, payroll, meal

break, off-the-clock, and overtime policies throughout its healthcare facilities nation-wide, which

Class and Collective members are subjected to and required to follow.

       40.     Plaintiff, Class and Collective members are required to follow and abide by

Defendants’ common work, time, pay, meal and rest break, and overtime policies and procedures

in the performance of their jobs.

       41.     At the end of each pay period, Plaintiff, Class and Collective members receive

wages from Defendants that are determined by common systems and methods that Defendants

select and control.

       42.     Defendants pay Plaintiff, Class and Collective members on an hourly rate basis.

       43.     Plaintiff worked more than forty hours in at least one workweek during the period

beginning August 15, 2017 through the filing of this Complaint. On average, Plaintiff worked

approximately 52 hours per week each workweek.

       44.     Each putative Collective member worked more than forty hours in at least one

workweek during the period beginning August 15, 2017 through the filing of this Complaint.



                                               -11-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 11 of 29 PageID #: 11
       45.     When Plaintiff, Class and Collective members work more than forty hours in a

workweek, Defendants do not pay them one and one-half times their regular hourly rate due to

Defendants’ failure to include time worked during unpaid meal periods into the total hours worked

in a given work week, as well as time worked before clocking in and after clocking out for their

shifts. This unpaid time is compensable under the FLSA and Texas Common Law because (1)

Plaintiff, Class, and Collective members are required to remain on-duty, or otherwise are not

completely relieved of their duties, during their unpaid meal breaks, (2) they are interrupted or

subject to interruption with work duties during any attempted meal period, and/or (3) they entirely

skip the unpaid meal periods due to work demands.

       46.     Throughout the relevant time period, Defendants expected and required Plaintiff,

Class and Collective members to be available to work during their entire shifts, even during any

attempted unpaid meal breaks. These 30-minute intervals of time constitute compensable time

under the FLSA and Texas Common Law, which require that employers compensate employees

for all time worked.

       47.     Defendants have employed thousands of people similarly situated to Plaintiff

during the three-year period preceding Plaintiff’s pursuit of her FLSA causes of action.

       48.     Defendant’s method of paying Plaintiff, Class and Collective members was willful,

and was not based on a good faith and reasonable belief that its conduct complied with the FLSA

or Texas Common Law. Upon information and belief, Defendant Acadia Healthcare has been sued

multiple times under the FLSA for similar wage-and-hour violations.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       49.     Plaintiff brings this Complaint as a collective action pursuant to 29 U.S.C. § 216(b)

on behalf of the following class of individuals:



                                               -12-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 12 of 29 PageID #: 12
               All current and former hourly, non-exempt employees involved
               with patient care, including but not limited to nursing staff,
               nurses, nursing assistants, nurse aides, technicians, clerks, non-
               exempt therapists, or other non-exempt employees with similar
               job duties employed at any facility operated by Defendant
               Acadia Healthcare Company, Inc. during the time period
               beginning September 11, 2017 until resolution of this action (the
               “Collective”).

       50.     Defendants have not compensated these employees for the unpaid meal periods as

described above.

       51.     Per 29 U.S.C. § 216(b), this action may be brought as an “opt-in” collective action

for the claims asserted by Plaintiff because her claims are similar to the claims possessed by

Collective members.

       52.     Plaintiff has actual knowledge that Collective members have been denied

compensation for hours worked, including on-duty unpaid meal periods, as well as unpaid meal

periods during which Collective members worked or were actually interrupted. In addition,

Plaintiff has actual knowledge that Collective members have also been denied overtime pay for

this work and would therefore likely join this collective action if provided a notice of their rights

to do so, together with a clear statement that opting to join such an action would not result in

termination or other forms of retaliation.

       53.     Plaintiff is similarly situated to Collective members. Like Plaintiff, Defendants

subjected Collective members to its common practice, policy, or plan of refusing to pay overtime

for all work performed in clear violation of the FLSA.

       54.     Other patient care staff similarly situated to Plaintiff work, or have worked, for

Defendants but were not paid overtime at the rate of one and one-half times their regular hourly

rate when those hours exceeded forty per workweek for meal periods during which they were not




                                                -13-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 13 of 29 PageID #: 13
completely relieved of their duties that were interrupted, interruptible, or entirely missed due to

work demands.

       55.     Although Defendants permitted and/or required Collective members to work in

excess of forty hours per workweek, Defendants have denied them full compensation for their

hours worked over forty for on-duty unpaid meal periods, as well as unpaid meal periods that were

in-fact interrupted due to work demands, or subject to interruption.

       56.     Collective members perform or have performed the same or similar work as

Plaintiff involving patient care.

       57.     Collective members regularly work or have worked in excess of forty hours during

a workweek.

       58.     Collective members are not exempt from receiving overtime compensation under

the FLSA.

       59.     Defendants’ failure to pay overtime compensation as required by the FLSA resulted

from generally applicable policies and practices and did not depend on the personal circumstances

of Collective members.

       60.     Although Plaintiff and Collective members may have different job titles and/or

work in different departments or facilities, this action may be properly maintained as a collective

action on behalf of the defined class because, throughout the relevant time period:

               a. Defendants maintain common scheduling systems and policies with respect to

                   Plaintiff and Collective members, control the scheduling systems and policies

                   implemented throughout their facilities and retain authority to review and revise

                   or approve the schedules assigned to Plaintiff and Collective members;




                                               -14-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 14 of 29 PageID #: 14
               b. Defendants maintain common timekeeping systems and policies with respect to

                   Plaintiff and Collective members;

               c. Defendants maintain common overtime policies and practices with respect to

                   Plaintiff and Collective members;

               d. Defendants maintain common payroll systems and policies with respect to

                   Plaintiff and Collective members, control the payroll systems and policies

                   applied to Plaintiff and Collective members, and set the pay rates assigned to

                   Plaintiff and Collective members; and

               e. Defendants control the meal period work policies and practices at issue in this

                   litigation and have the ability to deprive Plaintiff and Collective members of

                   wages owed for meal period work they performed.

       61.     The specific job titles or precise job responsibilities of each Collective member

does not prevent collective treatment.

       62.     Collective members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked in excess of forty during a workweek for interrupted,

interruptible, or missed meal periods.

       63.     Although the exact amount of damages may vary among Collective members, the

damages for Collective members can be easily calculated, summed, and allocated based on a

simple formula.

       64.     Plaintiff and Collective members’ claims arise from a common nucleus of operative

facts; namely, the continued and willful failure of Defendants to comply with its obligation to

legally compensate their employees. Liability is based on a systematic course of wrongful conduct

by Defendants that caused harm to all Collective members. Defendants have a plan, policy or



                                              -15-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 15 of 29 PageID #: 15
practice of not paying Plaintiff and Collective members for interrupted, interruptible, or missed

meal periods, and for work that is performed while off-the-clock.

       65.     As such, the collective of similarly situated Plaintiffs is properly defined as stated

above. Plaintiff estimates the Collective, including both current and former employees over the

relevant time period, will include upwards of 100 people or more. The precise number of

Collective members should be readily available from Defendants’ personnel, scheduling, time and

payroll records, and from input received from Collective members as part of the notice and “opt-

in” process provided by 29 U.S.C. § 216(b). The names and addresses of the Collective members

are discoverable from Defendants’ records. Given the composition and size of the Collective,

notice may be provided via First Class Mail, e-mail, text message, and other modes of notice

similar to those customarily used in representative actions.

                          RULE 23 CLASS ACTION ALLEGATIONS

       66.     Plaintiff brings causes of action as a class action on behalf of herself and all others

similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). The Texas Class

that Plaintiff seeks to represent is defined as follows:

               All current and former hourly, non-exempt employees,
               providing patient care, including but not limited to nursing
               staff, nurses, nursing assistants, nurse aides, technicians, clerks,
               non-exempt therapists, or other employees with similar job
               duties employed by any hospital or healthcare facility owned
               and operated by Acadia Healthcare Company, Inc. within the
               state of Texas at any time beginning September 11, 2016 until
               resolution of this action (the “Texas Class”).

       67.     This action has been brought and may properly be maintained as a class action

because there is a well-defined community of interest in the litigation and the proposed class is

easily ascertainable.



                                                 -16-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 16 of 29 PageID #: 16
       68.    Numerosity: The potential members of the class are so numerous that joinder of all

the members of the Class is impracticable. Plaintiff is informed and believes that the number of

Texas Class members exceeds 40 and is believed to exceed 100. This volume makes bringing the

claims of each individual member of the class before this Court impracticable. Likewise, joining

each individual member of the Texas Class as a plaintiff in this action is impracticable.

Furthermore, the identities of the Texas Class will be determined from Defendants’ records, as

will the compensation paid to each of them. As such, a class action is a reasonable and practical

means of resolving these claims. To require individual actions would prejudice the Texas Class

and Defendants.

       69.    Commonality: There are questions of law and fact common to Plaintiff and the

Texas Class that predominate over any questions affecting only individual members of the Class.

These common questions of law and fact include, but are not limited to:

                      i. Whether Defendants had a policy and practice of requiring patient care

                          workers to remain on duty during unpaid meal periods;

                      ii. Whether workers’ remaining available to tend to patient health and

                          safety issues provides a valuable service to Defendants;

                     iii. Whether Defendants directed, required, requested, expected, and/or

                          permitted Plaintiff and Texas Class members to work during unpaid

                          meal periods;

                     iv. Whether Defendants knew or should have known that Plaintiff and

                          Texas Class members were not compensated for work performed during

                          unpaid meal periods;




                                              -17-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 17 of 29 PageID #: 17
              v. Whether agreements (verbal or written) existed between Plaintiff and

                 Texas Class members concerning payment for work performed during

                 unpaid meal periods, and whether Defendants breached such

                 agreements;

             vi. Whether Defendants directed, required, and/or permitted Plaintiff and

                 Texas Class members to work while off-the-clock;

             vii. Whether Defendants knew or should have known that Plaintiff and

                 Texas Class members were not compensated for work performed while

                 off-the-clock;

            viii. Whether agreements existed between Plaintiff and Texas Class

                 members concerning payment for work performed during unpaid meal

                 breaks and for work performed while off-the-clock, and whether

                 Defendants breached such agreements;

             ix. Whether Defendants derived a benefit from the patient care workers

                 being required to respond to the needs of patients during their unpaid

                 meal periods pursuant to professional codes of conduct and Defendant’s

                 policies;

              x. Whether valuable services were rendered to Defendants by the Plaintiff

                 and Texas Class members during unpaid meal period times, and whether

                 Defendants accepted the benefit of Plaintiff’s and Texas Class

                 members’ unpaid services;

             xi. Whether Defendants are unjustly enriched by Plaintiff’s and Texas

                 Class members’ unpaid work; and



                                     -18-

Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 18 of 29 PageID #: 18
                     xii. The proper measure of damages, including whether the reasonable value

                          of such services can be based on the agreed upon hourly rate of pay.

       70.     Typicality: Plaintiff’s claims are typical of the claims of the Texas Class because

Plaintiff’s claims arise from the same course of conduct and legal theories as the claims of the

Texas Class members. Like the Texas Class members, Plaintiff worked as a non-exempt employee

involved in patient care for Defendants during the relevant time period. Like the Texas Class

members, Plaintiff was subject to the identical company-wide policy requiring patient care staff to

remain on duty during meal periods and were subject to interruption during such times. Like the

Texas Class members, Plaintiff was subject to the same professional code of conduct and company

timekeeping and payroll policies requiring patient care staff to tend to the care of their patients

even during the unpaid meal periods. The other facts outlined above likewise apply equally to both

the Plaintiff and Texas Class members.

       71.     Adequacy of Representation: Plaintiff seeks relief for the past and prospective state

law violations that were perpetrated by Defendants. In that sense, Plaintiff does not have any

conflicts of interest with other Texas Class members and will prosecute the case vigorously on

behalf of the Texas Class. Counsel representing Plaintiff is competent and experienced in litigating

complex cases and large class actions, including wage and hour cases. Plaintiff will fairly and

adequately represent and protect the interests of the Texas Class members.

       72.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Texas

Class members is not practicable, and questions of law and fact common to the Texas Class

predominate over any questions affecting only individual members of the Texas Class. Each

proposed Texas Class member has been damaged and is entitled to recovery by reason of



                                               -19-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 19 of 29 PageID #: 19
Defendants’ illegal policies and/or practices. Class action treatment will allow those similarly

situated persons to litigate their claims in the manner that is most efficient and economical for the

parties and the judicial system.

       73.     In the alternative, the Texas Class may be certified because the prosecution of

separate actions by the individual members of the Texas Class would create a risk of inconsistent

or varying adjudication with respect to individual members of the Texas Class which would

establish incompatible standards of conduct for Defendants.

       74.     If each individual Texas Class member was required to file an individual lawsuit,

Defendants would necessarily gain an unconscionable advantage because Defendants would be

able to exploit and overwhelm the limited resources of each member of the Texas Class with

Defendants’ vastly superior financial legal resources.

       75.     Requiring each individual Texas Class member to pursue an individual remedy

would also discourage the assertion of lawful claims by the Texas Class members who would be

disinclined to pursue these claims against Defendant because of an appreciable and justifiable fear

of retaliation and permanent damage to their lives, careers and well-being.

                               FIRST CAUSE OF ACTION
                               Violations of 29 U.S.C. § 207
         Failure to Pay Overtime Compensation for On-Duty Unpaid Meal Periods
                                 (FLSA Collective Action)

       76.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       77.     Plaintiff and Collective members, Defendants’ employees, are similarly situated

individuals within the meaning of the FLSA, 29 U.S.C. § 216(b).

       78.     The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one and one-half times their regular hourly rate for all hours

worked in excess of forty hours per week.

                                                -20-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 20 of 29 PageID #: 20
       79.     Throughout the relevant time period, Defendants exercise a policy permitting and

encouraging management to interrupt employees’ meal periods at any time it deems it necessary.

Defendants also exercise and implement policies that requires patient care workers, as a necessary

part of their ethical obligations to their patients, to remain vigilant and responsive to the needs of

their patients throughout their entire shift, including during unpaid meal periods. Under this policy,

Defendants require Plaintiff and Collective members to be available to work and/or to be on duty

during their unpaid meal periods. As a result, Plaintiff and Collective members perform work

during their unpaid meal periods for which they were not compensated.

       80.     Plaintiff and Collective members have been harmed as a direct and proximate result

of Defendants’ unlawful conduct because they have been deprived of overtime wages owed for

hours worked and from which Defendants derive a direct and substantial benefit.

       81.     Defendants cannot satisfy their burden of proof to demonstrate Plaintiff and

Collective members receive bona fide meal periods.

       82.     Defendants violate and continue to violate the FLSA when they it fails to pay

Plaintiff and Collective members under 29 U.S.C. § 207 as non-exempt employees. Because of

these violations, Plaintiff and Collective members have suffered a loss of wages.

       83.     Defendants’ failure to pay overtime to Plaintiff and Collective members, in

violation of the FLSA, was willful and not based on a good faith belief that its conduct did not

violate the FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a). Accordingly, a three-year limitations period should

apply to Plaintiff and Collective members’ claims.

       84.     Because of Defendants’ willful violation, Plaintiff and Collective members are also

due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).



                                                -21-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 21 of 29 PageID #: 21
       85.       Plaintiff and Collective members are further entitled to reasonable attorneys’ fees

and costs of the action in addition to any judgment awarded.

                               SECOND CAUSE OF ACTION
                                 Violations of 29 U.S.C. § 207
               Failure to Pay Overtime Compensation for “Off-the-Clock” Work
                                   (FLSA Collective Action)

       86.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       87.       Throughout the relevant time period, Defendants suffer and/or permit Plaintiff to

work additional time outside of her shift for work-related tasks. These tasks include, but are not

limited to, conducting shift change reports, monitoring patients, assisting hospital personnel,

reviewing or completing charting, preparing for her shift, and other tasks or services for the benefit

of Defendants.

       88.       Plaintiff is actively discouraged from logging time outside the parameters set by

Defendants. However, due to the demands of the job, Plaintiff routinely performs work-related

tasks outside of her scheduled shift, before she clocks in and after she clocks out. Upon information

and belief, Defendants treat all putative Collective members similarly with respect to “off-the-

clock” work.

       89.       Defendants are and have been aware of this off-the-clock work because such work

is due to the strict overtime policies set by Defendants, and also because Plaintiff and other putative

Collective members have informed their supervisors and other managerial employees of the

systematic off-the-clock work problems.

       90.       Accordingly, consistent with the policies and procedures set up by Defendants,

Plaintiff performs work for which she is not compensated. Defendants’ policies and practices favor

Defendants at the expense of Plaintiff and putative Collective members.




                                                 -22-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 22 of 29 PageID #: 22
          91.    Defendants violated and continue to violate the FLSA when they fail to pay Plaintiff

and putative Collective members for “off-the-clock” work under 29 U.S.C. § 207 as non-exempt

employees. Because of these violations, Plaintiff and putative Collective members suffer wage

losses during weeks where the total time worked (logged and unlogged) exceeds forty hours.

          92.    Defendants’ failure to pay overtime to Plaintiff and putative Collective members,

is willful and not based on a good faith belief that their conduct did not violate the FLSA. The

foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the meaning of

29 U.S.C. § 255(a). Accordingly, a three-year limitations period should apply to Plaintiff and

putative Collective members’ claims.

          93.    Because of Defendants’ willful violation, Plaintiff and putative Collective members

are also due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).

          94.    Plaintiff and putative FLSA Class members are further entitled to reasonable

attorneys’ fees and costs of the action in addition to any judgment awarded.

                                  THIRD CAUSE OF ACTION:
                                       Quantum Meruit
                                      (Texas Class Action)

          95.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          96.    Plaintiff and Texas Class members perform valuable services for Defendants during

their unpaid meal periods (a common scheme perpetrated by Defendants that is applicable to the

entire Class).

          97.    These services have a reasonable value of no less than the agreed upon hourly rates

of pay.

          98.    Defendants accept and retain the benefit of Plaintiff’s and Texas Class members’

performance of these valuable services.



                                                 -23-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 23 of 29 PageID #: 23
       99.        No written contract exists between Plaintiff and Defendants, and Texas Class

members and Defendants, regarding the provision of services during unpaid meal periods.

       100.       Defendants have reasonable notice and/or knowledge that Plaintiff and Texas Class

members expect to be compensated for services rendered for Defendants.

       101.       Defendants fail to pay Plaintiff and Texas Class members the reasonable value of

the services performed during unpaid meal periods.

       102.       Plaintiff and Texas Class members are entitled to recover damages under this claim

for the last four years, to the extent same does not overlap with or duplicate the FLSA damages

alleged herein.

       103.       Plaintiff and Texas Class members are entitled to attorneys’ fees and costs under

this claim pursuant to Texas Civil Practice and Remedies Code § 38.001.

                                  FOURTH CAUSE OF ACTION:
                                    Money Had and Received
                                      (Texas Class Action)

       104.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       105.       Defendants receive money from its patients and their agents for the work performed

by Plaintiff and Texas Class members during their unpaid meal periods, while Defendants refuse

to pay Plaintiff and Texas Class members for such work.

       106.       Defendants hold money that in equity and good conscience belongs to Plaintiff and

Texas Class members due to Defendants’ refusal to pay Plaintiff and Texas Class members for all

hours worked.

       107.       Plaintiff and Texas Class members are entitled to recover damages under this claim

to the extent same does not overlap with or duplicate the FLSA damages alleged herein.




                                                  -24-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 24 of 29 PageID #: 24
         108.   Plaintiff and Texas Class members are entitled to declaratory relief finding

Defendants violated Texas law.

         109.   Plaintiff and Texas Class members are entitled to attorneys’ fees and costs under

this claim pursuant to Texas Civil Practice and Remedies Code § 37.009.

                                  FIFTH CAUSE OF ACTION:
                                       Unjust Enrichment
                                      (Texas Class Action)

         110.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         111.   Defendants have been unjustly enriched at the expense of Plaintiff and Texas Class

members by refusing to pay for work performed by Plaintiff and Texas Class members during

unpaid meal periods.

         112.   Defendants knowingly and/or intentionally accept the benefit of the work

performed by Plaintiff and Texas Class members during unpaid meal periods, despite Defendants’

policy and practice of failing to pay Plaintiff and Texas Class members for such work. In particular,

Defendants receive the benefit of the labor and services provided to Defendants’ customers

(patients) by the Plaintiff and Texas Class members.

         113.   Such wrongful conduct demonstrates bad faith and undue advantage on the part of

Defendants.

         114.   It would be unjust and inequitable for Defendants to retain the benefit of the unpaid

work performed by Plaintiff and Texas Class members.

         115.   Defendants should be ordered to disgorge those benefits to Plaintiff and the Texas

Class.

         116.   Plaintiffs are also entitled to declaratory relief finding Defendants violated Texas

law.



                                                -25-

       Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 25 of 29 PageID #: 25
        117.    Plaintiff and Texas Class members are further entitled to attorneys’ fees and costs

under this claim pursuant to Texas Civil Practice and Remedies Code § 37.009.

                                        RELIEF SOUGHT

        118.    Plaintiff and Collective members are entitled to recover their unpaid overtime wage

compensation pursuant to the FLSA.

        119.    Plaintiff and Collective members are also entitled to an amount equal to all of their

unpaid wages due under the FLSA as liquidated damages.

        120.    Plaintiff and Collective members are entitled to recover attorneys’ fees and costs as

required by the FLSA. 29 U.S.C. § 216(b), as well as Texas Civil Practice and Remedies Code §

37.009 and § 38.001.

        121.    Plaintiff and Texas Class members are entitled to recover damages flowing from

the reasonable value of the services they provided, all monies held by Defendants that rightfully

belong to Plaintiff and Texas Class members, the value by which Defendants were unjustly

enriched by receiving the unpaid labor, attorney’s fees and costs, pre-judgment and post-judgment

interest as provided by Texas law, and such other relief the Court deems fair and equitable (to the

extent same does not duplicate or overlap with the damages owed pursuant to the FLSA).

        122.    Plaintiff and Texas Class members are entitled to declaratory relief stating

Defendants’ actions as described herein were and are unlawful.

                                         JURY DEMAND

        123.    Plaintiff hereby requests a jury trial on all claims and issues for which Plaintiff is

entitled to a jury.




                                                 -26-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 26 of 29 PageID #: 26
                                            PRAYER

       124.    For these reasons, Plaintiff, Class and Collective members respectfully request that

judgment be entered in their favor awarding the following relief:

                       i. An order preventing Defendants from retaliating in any way against

                          Plaintiff and any putative Class or Collective member who joins or

                          elects not to opt-out of the present suit based on their pursuit of these

                          claims alleged herein;

                      ii. An order designating this action as a collective action on behalf of the

                          Collective and issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                          similarly situated individuals;

                     iii. For a declaratory judgment that Defendants violated the Fair Labor

                          Standards Act as alleged herein;

                     iv. An order finding Defendants violated the FLSA willfully;

                      v. An order awarding Plaintiff and the Collective all unpaid overtime

                          wages due under the FLSA with interest thereon;

                     vi. An order awarding Plaintiff and the Collective an equal amount as

                          liquidated damages as allowed under the FLSA;

                     vii. An order awarding Plaintiff and the Collective reasonable attorneys’

                          fees, costs, and expenses of this action as provided by the FLSA;

                    viii. An order certifying this case as a Class Action under Rule 23 of the

                          Federal Rules of Civil Procedure for all state-law causes of action

                          asserted;

                     ix. An order finding that Defendants violated Texas law;



                                               -27-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 27 of 29 PageID #: 27
                        x. An order awarding Plaintiff and the Texas Class all unpaid regular

                           wages due under Texas law to the extent same does not duplicate regular

                           wages due under the FLSA;

                       xi. An order awarding Plaintiff and the Texas Class all unpaid overtime

                           wages due under Texas law to the extent same does not duplicate

                           overtime wages due under the FLSA;

                       xii. An order awarding Plaintiff and the Texas Class disgorgement of

                           Defendants’ ill-gotten gains as described herein;

                   xiii. An order awarding Plaintiff and the Texas Class all attorneys’ fees, costs

                           and disbursements as provided by Texas law;

                   xiv. An order awarding Plaintiff and the Texas Class pre- and post-judgment

                           interest as provided by Texas law; and

                       xv. Such other and further relief to which Plaintiff, Class and Collective

                           members may be entitled at law or in equity.




Dated: July 21, 2021                                  /s/ David W. Garrison
                                                      David W. Garrison (Tenn. Bar No. 24968)
                                                      Joshua A. Frank (Tenn. Bar No. 33294)
                                                      BARRETT JOHNSTON
                                                      MARTIN & GARRISON, LLC
                                                      Philips Plaza
                                                      414 Union Street, Suite 900
                                                      Nashville, Tennessee 37219
                                                      Tel: (615) 244-2202; Fax: (615) 252-3798
                                                      dgarrison@barrettjohnston.com
                                                      jfrank@barrettjohnston.com

                                                      Carolyn H. Cottrell (Cal. Bar No. 166977)
                                                      To be admitted pro hac vice
                                                      Ori Edelstein (Cal. Bar No. 268145)

                                               -28-

    Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 28 of 29 PageID #: 28
                                        To be admitted pro hac vice
                                        SCHNEIDER WALLACE
                                        COTTRELL KONECKY LLP
                                        2000 Powell Street, Suite 1400
                                        Emeryville, California 94608
                                        Tel: (415) 421-7100; Fax: (415) 421-7105
                                        ccottrell@schneiderwallace.com
                                        oedelstein@schneiderwallace.com

                                        William M. Hogg (Tex. Bar No. 24087733)
                                        To be admitted pro hac vice
                                        Michael K. Burke (Tex. Bar No. 24012359)
                                        To be admitted pro hac vice
                                        SCHNEIDER WALLACE
                                        COTTRELL KONECKY LLP
                                        3700 Buffalo Speedway, Suite 960
                                        Houston, Texas 77098
                                        Tel: (713) 338-2560; Fax: (415) 421-7105
                                        whogg@schneiderwallace.com
                                        mburke@schneiderwallace.com

                                        Counsel for Plaintiff, Class, and Collective
                                        Members




                                 -29-

Case 3:21-cv-00550 Document 1 Filed 07/21/21 Page 29 of 29 PageID #: 29
